                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-CV-80601-RAR

JASON GOLDSTEIN, individually and
on behalf of all others similarly situated,

       Plaintiff,

v.

COSTCO WHOLESALE CORPORATION,

      Defendant.
_______________________________________/

                     ORDER GRANTING DEFENDANT’S MOTION TO
                         TEMPORARILY STAY DISCOVERY

       THIS CAUSE comes before the Court on Defendant’s Motion to Temporarily Stay

Discovery [ECF No. 36] (“Motion”), filed on June 7, 2021. Having reviewed the Motion, as well

as Plaintiff’s Response in Opposition [ECF No. 43] (“Response”), and being otherwise fully

advised in the premises, it is

       ORDERED AND ADJUDGED that Defendant’s Motion to Temporarily Stay Discovery

[ECF No. 36] is GRANTED, as explained herein.

                                         BACKGROUND

       In his First Amended Class Action Complaint, Plaintiff alleges that the “session replay”

software utilized by Defendant on its website violates the Florida Security of Communications

Act, FLA STAT. § 934.01, et seq. (“FSCA”), by illegally intercepting Plaintiff’s electronic

communications as well as the electronic communications of at least 5,000 other individuals

located in Florida who visited Defendant’s website. See generally First Am. Compl. [ECF No.

22]. Plaintiff alleges that the software is intended to record and playback individual browsing

sessions “as if someone is looking over a Class members’ shoulder when visiting Defendant’s

                                              Page 1 of 5
website.” Id. ¶ 11. Plaintiff asks the Court to certify a class consisting of “[a]ll persons residing

within the State of Florida (1) who visited Defendant’s website and (2) whose electronic

communications were intercepted by Defendant or on Defendant’s behalf (3) without their prior

consent.” Id ¶ 69. Plaintiff also seeks an order enjoining Defendant’s use of the software, as well

as damages. Id. ¶ 93.

       In its Motion, Defendant has moved for a temporary stay of discovery, pursuant to Federal

Rule of Civil Procedure 26(c), pending this Court’s ruling on its Motion to Dismiss the Amended

Complaint [ECF No. 34] (“Mot. to Dismiss”).

                                           ANALYSIS

       District courts enjoy broad discretion in deciding how to best manage the cases before

them. See Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001); see

also Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002). “A stay of discovery

is appropriate where the movant shows good cause and reasonableness.” Varga v. Palm Beach

Cap. Mgmt., LLC, No. 09-82398, 2010 WL 8510622, at *1 (S.D. Fla. Sep. 3, 2010) (Moreno, J.)

(citation and internal quotation omitted).     “In deciding whether to stay discovery pending

resolution of a motion to dismiss, the court must balance the harm produced by a delay in discovery

against the possibility that the motion will be granted and entirely eliminate the need for such

discovery.” Koock v. Sugar & Felsenthal, LLP, No. 8L09-CV-609-T-17EAJ, 2009 WL 2579307,

at *2 (M.D. Fla. Aug. 19, 2009) (citation omitted). This necessarily entails taking a “preliminary

peek at the merits of the dispositive motion to see if it appears to be clearly meritorious and truly

case dispositive.” Id. (internal quotations and citations omitted); see also McCabe v. Foley, 233

F.R.D. 683, 685 (M.D. Fla. 2006) (cautioning that “[a] request to stay discovery pending a

resolution of a motion is rarely appropriate unless resolution of the motion will dispose of the

entire case.”); Nankivil v. Lockheed Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003)

                                            Page 2 of 5
(“[C]ourts have held good cause to stay discovery exists wherein resolution of a preliminary

motion may dispose of the entire action.”) (internal quotations and citations omitted). The party

moving to stay discovery bears the burden of demonstrating good cause and reasonableness.

McCabe, 233 F.R.D. at 685.

       Here, a “preliminary peek” of the pending Motion to Dismiss reveals that Defendant has

raised multiple arguments that, if adopted by the Court, would dispose of the entire action.

Specifically, Defendant argues that Plaintiff has failed to satisfy the pleading requirements of Rule

8 of the Federal Rules of Civil Procedure by failing to plead sufficient factual content beyond

“information and belief” and failing to allege that Defendant recorded the substance of any of

Plaintiff’s communications. Mot. to Dismiss at 5-7. Additionally, Defendant argues that the

information allegedly intercepted does not qualify as “content” under the FSCA; “session replay”

software falls outside the FSCA’s definition of a “device;” the FSCA does not apply because

Plaintiff consented to the alleged interception of data; and Plaintiff asserts an unreasonably broad

interpretation of the FSCA. See generally id.

       This suit is one of many similar suits currently pending in Florida courts, and although

there is currently a dearth of case law on these novel issues, the dismissal of nearly identical suits

indicates that Defendant’s Motion to Dismiss has sufficient merit to warrant a temporary stay of

discovery. See, e.g., Order Granting Def.’s Mot. to Dismiss Pl.’s Class Action Compl., Connor v.

Whirlpool Corp., No. 21-14180 (S.D. Fla. July 6, 2021) [ECF No. 21] (adopting the reasoning of

the Order Granting Def. Spirit Airlines, Inc.’s Mot. to Dismiss First Am. Class Action Compl.,

Jacome v. Spirit Airlines, Inc., Case No. 2021-000947-CA-01 (Fla. 11th Cir. Ct. June 17, 2021)).

However, the Court emphasizes that because it has only taken a “preliminary peek” at the Motion

to Dismiss, it has not yet fully evaluated the merits of Defendant’s arguments, thus justifying good

cause for a temporary stay of discovery so that the Court can fully address that question.

                                             Page 3 of 5
       This approach is consistent with the Eleventh Circuit’s instruction that dismissal of

nonmeritorious claims before discovery begins is necessary to minimize undue burdens on litigants

and the court system. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353 (11th Cir. 1997); see

also Padilla v. Porsche Cars N.A., Inc., No. 18-24988, 2019 WL 1281484, at *1 (S.D. Fla. Mar.

19, 2019) (“This Court firmly abides by Chudasama’s instructions that discovery should follow

the filing of a well-pleaded complaint and that any legally unsupported claim that would unduly

enlarge the scope of discovery should be eliminated before the discovery stage, if possible.”)

(internal quotations omitted). When faced with legitimate challenges to the legal theory upon

which a broad class action complaint rests, a temporary stay of discovery is the proper course until

such challenges are resolved.

       Finally, the balance of harms favors a temporary stay of discovery. The Court finds that

Defendant will be forced to incur significant costs if it must respond to discovery relevant to this

litigation. See Decl. of Steven Gowan ¶ 5 [ECF No. 36-7] (Defendant’s IT Manager of eCommerce

Business Solutions stating that responding to Plaintiff’s discovery requests would require

“hundreds of hours” of manpower).        On the other hand, the Court finds that a brief stay of

discovery would not prejudice Plaintiff—and should the case proceed, Plaintiff will have ample

opportunity to conduct discovery.      Therefore, Defendant has adequately demonstrated the

reasonableness of a temporary stay.

                                         CONCLUSION

       “Ultimately, the proponent of the stay bears the burden of demonstrating its necessity,

appropriateness, and reasonableness.” Ray v. Spirit Airlines, Inc., No. 12-61528, 2012 WL

5471793, at *2 (S.D. Fla. Nov. 9, 2012) (citing McCabe, 233 F.R.D. at 685). Here, Defendant has

met its burden, and should not be forced to expend substantial resources answering discovery given

the facial challenges pending before the Court. Temporarily staying discovery at this juncture will

                                            Page 4 of 5
not create case management obstacles or delay the prosecution of this case. Indeed, such a stay is

merely designed to prevent extensive and expensive discovery from going forward until the Court

is able to effectively determine the validity of Plaintiff’s claims. Accordingly, for the foregoing

reasons, it is hereby

       ORDERED AND ADJUDGED as follows:

       1. Defendant’s Motion to Temporarily Stay Discovery [ECF No. 36] is GRANTED.

       2. General discovery is STAYED until this Court issues an order on Defendant’s Motion

           to Dismiss Plaintiff’s First Amended Class Action Complaint [ECF No. 34].


       DONE AND ORDERED in Fort Lauderdale, Florida, this 7th day of July, 2021.



                                             ________________________________
                                             RODOLFO A. RUIZ II
                                             UNITED STATES DISTRICT JUDGE




                                           Page 5 of 5
